TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00041-CR
NO. 03-10-00042-CR


Gerald Christopher Zuliani, Appellant

v.

The State of Texas, Appellee




FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
NOS. 09-05342-1 & 09-07509-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING


O R D E R

PER CURIAM
These cases have been remanded to us by the Texas Court of Criminal Appeals to
determine whether, under Bigon v. State, 252 S.W.3d 360, 370 (Tex. Crim. App. 2008), the
Legislature intended the conduct in these cases to be punished only once for double jeopardy
purposes. We request supplemental briefing from the parties on this issue.  The appellant should file
his brief no later than March 9, 2012.  The State's response will be due within thirty (30) days of the
filing of the appellant's brief.
It is so ordered on February 8, 2012.

Before Chief Justice Jones, Justices Henson and Goodwin

Do Not Publish